Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Walkowski (20170158047).
Regarding claim 1, Walkowski, Fig. 1, 6, 7, discloses a valve device, comprising: a housing 14 in which, via a partition wall 140, a valve chamber 22 communicating with an inside of a fuel tank is provided below the partition wall and a vent chamber (above orifice with outlet 36) communicating with an outside of the fuel tank is provided above the partition wall, and a vent hole 146 through which the valve chamber and the vent chamber communicate with each other is provided in the partition wall; and a float valve 20 that is accommodated in the valve chamber so as to be able to move up and down and that opens and closes the vent hole, wherein a valve seat 132 is formed on a side of the valve chamber of the partition wall, and an opening 150 communicating with the vent hole 146 is provided on an inner side of the valve seat, wherein the opening includes a first opening (circular portion 154) and a second opening 152 extending outward in a slit shape from at least one position of an outer periphery of the first opening (circular portion 154), and wherein a seal part 42 having elasticity (Para 3) that contacts with and separates from the valve seat to close and open the first opening and the second opening, is disposed above the float valve.
As to claim 2, a tip end side (outer end 155) of the second opening 152 in an extending direction is formed to be narrow.
As to claim 3, eight of the second openings 152 are arranged at equal intervals in a circumferential direction of the first opening (circle portion).
As to claim 4, the first opening 154 has a circular shape, and the second opening 152 is formed to be narrower than a radius of the first opening
As to claim 5, a cylindrical wall 144 protrudes downward from the side of the valve chamber of the partition wall 140, and a tip end (adjacent 148) portion of the cylindrical wall in a protruding direction constitutes the valve seat, and wherein a cover portion (slots 152 are formed as grooves as seen in Fig 6 which end in the upward direction  along surface of 146 such that upper end of the grooves forming 152 can be called a cover portion) that covers an interior end surface of the second opening, is provided at a predetermined position of the inner side of the valve seat (at 146) on a side (upward point where grooves 152 end) of the vent chamber.
As to claim 6, the seal part 42 includes a main body portion  (inner radial portion) that covers the first opening when the float valve is lifted, and an extending portion (radially outward portion covering 152)  that extends outward from the main body portion and that covers the second opening 152 when the float valve is lifted
As to claim 7, a cylindrical wall 144 protrudes downward from the side of the valve chamber of the partition wall 140, and a tip end (adjacent 148) portion of the cylindrical wall in a protruding direction constitutes the valve seat, and wherein a protruding height of the valve seat from the partition wall is set to gradually decrease (valve set is tapered at 148 towards 140). from a center of the valve seat toward an outer side
As to claim 8, a recess (between 44 and 46) aligned with a protruding shape 144 of the valve seat is provided above the float valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753